          6:16-cv-00410-KEW Document 279 Filed in ED/OK on 01/21/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF OKLAHOMA

    JOHN CECIL,
    on behalf of himself and all others similarly
    situated,

                                  Plaintiff,            Civil Action No. 16-CV-00410-KEW

    vs.

    BP AMERICA PRODUCTION COMPANY
    (f/k/a Amoco Production Company) (including
    BP Amoco Corporation, ARCO, BP Exploration,
    Inc., BP Corporation North America, Inc., and
    BP Energy Company),

                                  Defendant.

           MOTION TO AUTHORIZE DISTRIBUTION OF SETTLEMENT FUNDS TO
                 PAY LITIGATION AND ADMINISTRATION EXPENSES

            Plaintiff Settlement Class moves the Court to authorize the distribution from the Gross

Settlement Fund to pay outstanding Litigation Expenses and Administration Expenses. 1 In support

of this request, Plaintiff Class states:

ADDITIONAL LITIGATION EXPENSES

            1.     On November 19, 2018, the Court entered an Order Awarding Attorneys’ Fees,

Reimbursement of Litigation Expenses, and Case Contribution Award [Doc. 260] (“Expenses

Order”).

            2.     The Expenses Order provides that “Class Counsel is awarded $1,483,739.39 in past

expenses and may request any additional amount Class Counsel may incur after the entry of this

Order, not to exceed the remainder of $1,600,000, upon 10 days’ written notice of the Court.”




1
  All capitalized terms not otherwise defined herein shall have the meaning given to them
in the Settlement Agreement [Doc. No. 171-1].
                                                    1
    6:16-cv-00410-KEW Document 279 Filed in ED/OK on 01/21/19 Page 2 of 4



       3.      Pursuant to the Expenses Order [Doc. 260], Plaintiff respectfully requests the

following actually-incurred Litigation Expenses be paid from the Escrow Account:

       (a)     Expenses incurred by The Lanier Law Firm in the amount of $32,512.64, as set out
       in the Declaration of Reagan E. Bradford, attached hereto as Exhibit 1; and

       (b)    Expenses incurred by Rex A. Sharp, P.A. in the amount of $22,573.20 as set out in
       the Declaration of Rex A. Sharp, attached hereto as Exhibit 2.

With the payment of these amounts, the Litigation Expenses would total $1,538,825.23, which is

less than the $1,600,000 cap on Litigation Expenses.


SETTLEMENT ADMINISTRATION EXPENSES

       4.      On November 19, 2018, the Court also entered its Order Approving Class Action

Settlement and Final Judgment [Doc. 259] (“Final Approval Order”).

       5.      The Final Approval Order “directs the Settlement Administrator [JND Legal

Administration] to continue to assist Class Representative in completing the administration and

distribution of the same in accordance with the Settlement Agreement, this Judgment, and Plan of

Allocation approved by the Court, and the Court’s other orders.” [Doc. 259 at ¶13].

       6.      Pursuant to Paragraph 1.1 of the Settlement Agreement [Doc. 171-1],

“‘Administration, Notice, and Distribution Costs’ means the reasonable and necessary fees, costs,

and expenses charged by the Settlement Administrator (or any consultant retained by the

Settlement Administrator, which may include Dan Reineke, an IT consultant, and landman) and

generated or incurred in the administration, distribution, and notification of the Settlement,

including, without limitation, fees, costs, and expenses of: ... (f) calculating the amount each Class

Member who does not timely and properly submit a Request for Exclusion will receive under the

Final Plan of Allocation. Administration, Notice, and Distribution Costs also include the costs




                                                  2
    6:16-cv-00410-KEW Document 279 Filed in ED/OK on 01/21/19 Page 3 of 4



described in (a) through (f) above incurred by Plaintiff’s Counsel and/or Plaintiff’s third party

experts or consultants for purposes of administration, distribution, and notification.”

       7.      Pursuant to the Settlement Agreement [Doc.171-1] and the Final Approval Order

[Doc. 259], Plaintiff Class respectfully requests the following actually-incurred Administration

Expenses be paid from the Gross Settlement Fund:

       (a)    Invoice #181201, dated December 31, 2018, from Daniel T. Reineke, in the amount
       of $30,012.50 for work on the allocation, attached hereto as Exhibit 3; and

       (b)    Invoice #190101, dated January 11, 2019, from Daniel T. Reineke, in the amount
       of $15,575.00 for work on the allocation, attached hereto as Exhibit 4.

       8.      These actually-incurred expenses are Administration Expenses pursuant to

Paragraph 1.1 of the Settlement Agreement [Doc. 171-1].

       9.      Pursuant to the Court’s Order Approving Class Action Settlement and Final

Judgment, the Released Claims against the Released Parties, which include Defendant, have been

dismissed with prejudice. [Doc. 259 at ¶ ¶11]. Plaintiff Class presents this motion without

opposition.



       Plaintiff Class respectfully moves for the Court to authorize distribution from the Escrow

Account of funds to pay: (1) the additional Litigation Expenses of The Lanier Law Firm in the

amount of $32,512.64 as set out in the Declaration of Reagan E. Bradford (Exhibit 1); (2) the

additional Litigation Expenses of Rex A. Sharp P.A. in the amount of $22,573.20 as set out in the

Declaration of Rex A. Sharp (Exhibit 2); and (3) the Administration Expenses shown in invoices

attached as Exhibits 3 and 4, in the total amount of $45,587.50 to Daniel T. Reineke, and for the

entry of the proposed order that will be submitted to chambers pursuant to the Court’s CM/ECF

Manual.



                                                 3
    6:16-cv-00410-KEW Document 279 Filed in ED/OK on 01/21/19 Page 4 of 4



                                                     Respectfully submitted,

                                                     s/ Rex A. Sharp_________________
                                                     REX A. SHARP, OBA No. 011990
                                                     Barbara C. Frankland, OBA No. 33102
                                                     Ryan C. Hudson, OBA No. 33104
                                                     Rex. A. Sharp, P.A.
                                                     5301 W. 75th Street
                                                     Prairie Village, KS 66208
                                                     (913) 901-0505
                                                     (913) 901-0419 fax
                                                     rsharp@midwest-law.com
                                                     bfrankland@midwest-law.com
                                                     rhudson@midwest-law.com

                                                     REAGAN E. BRADFORD
                                                     OBA No. 22072
                                                     W. MARK LANIER (Pro Hac Vice)
                                                     Texas State Bar No. 11934600
                                                     The Lanier Law Firm
                                                     Houston Office:
                                                     6810 FM 1960 West
                                                     Houston, Texas 77069
                                                     Telephone: (713) 659-5200
                                                     Facsimile: (713) 659-2204
                                                     Oklahoma Office:
                                                     100 E. California Avenue, Suite 200
                                                     Oklahoma City, OK 73104
                                                     WML@lanierlawfirm.com
                                                     Reagan.Bradford@lanierlawfirm.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2019, a true and correct copy of the above and foregoing

document was served in accordance with the Local Rules on all counsel of record via the Court’s

electronic filing system.

                                             s/ Rex A. Sharp______________
                                             REX A. SHARP




                                                4
